                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                        CR-15-11-GF-BMM
                     Plaintiff/Respondent,

 vs.                                             ORDER ADOPTING MAGISTRATE’S
                                                        FINDINGS AND
 TERRY MICHAEL CROFF,                                 RECOMMENDATIONS

                     Defendant/Movant.




       Defendant/Movant Terry Michael Croff (“Croff”) filed a motion under 28

U.S.C. § 2255 to vacate, set aside, or correct his sentence. (See Doc. 66.) His

motion originally brought two claims, each alleging ineffective assistance of

counsel. (See Doc. 67.) Croff first claimed that his counsel failed to inform him

that he must keep discovery provided by the Government confidential and that

failure resulted in him not receiving credit for acceptance of responsibility at

sentencing. (Doc. 67 at 8-10.) Croff then claimed his counsel’s failure to advise

him about what he needed to tell the Government in exchange for a plea agreement

resulted in Croff receiving a less favorable plea agreement. (Id. at 16-17.)



                                          1
      Magistrate Judge John Johnston issued Findings and Recommendations in

which he recommended finding that Croff had waived his second claim while the

first should be denied. (See Doc. 98.) Croff timely filed an objection, taking issue

only with Judge Johnston’s recommendation that the motion should be denied.

(See Doc. 101.) Croff does not dispute that he waived one of his claims.

              Findings and Recommendations Standard of Review

      The Court reviews de novo Findings and Recommendations to which a party

timely objected. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the

portions of the Findings and Recommendations to which a party did not

specifically object. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

perfunctory responses argued in an attempt to engage the district court in a re-

argument of the same arguments set forth in the original response, however, the

Court will review for clear error the applicable portions of the Findings and

Recommendations. Rosling v. Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21,

2014) (internal citations omitted).

                                 Legal Framework

      A movant must satisfy two criteria to prevail on an ineffective assistance of

counsel claim. See Strickland v. Washington, 466 U.S. 668 (1984). First, the

                                          2
movant must prove that their counsel’s performance fell below an objective

standard of reasonableness. See id. at 687-88. Second, the movant must “show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694. “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id.

      The Supreme Court has recognized a limited exception to the second prong

of the Strickland analysis. See Mickens v. Taylor, 553 U.S. 162, 166 (2002). A

defendant need not show prejudice if the ineffective assistance claim alleges a

conflict of interest. Rather, the defendant need only show “that his counsel actively

represented conflicting interests” and “that this adversely affected his counsel's

performance.” Foote v. Del Papa, 492 F.3d 1026, 1030 (9th Cir. 2007). The

movant falls within this exception if he or she shows “that some plausible

alternative defense strategy or tactic might have been pursued but was not and that

the alternative defense was inherently in conflict with or not undertaken due to the

attorney's other loyalties or interests.” Hovey v. Ayers, 458 F.3d 892, 908 (9th Cir.

2006) (quoting United States v. Wells, 394 F.3d 725, 733 (9th Cir. 2005)).

                                     Discussion

      Croff appears to object to three portions of Judge Johnston’s Findings and

Recommendations. Croff objects to Judge Johnston’s application of Strickland and

                                           3
failure to apply the conflicts of interest exception. (See Doc. 101 at 3-8, 10.) He

also objects to Judge Johnston’s Finding that Croff was subject to a ten-year

mandatory minimum sentence due to his own decisions, not his counsel’s. (See id.

at 8-10.) Third, Croff objects to Judge Johnston’s finding that a certificate of

appealability does not prove warranted. (See id. at 11.) None of these objections

provide a basis for rejecting Judge Johnston’s Findings and Recommendations.

      Croff’s first objection stems from Judge Johnston’s application of

Strickland’s two-part test for showing ineffective assistance of counsel. Judge

Johnston concluded that Croff had satisfied the first prong, but had not satisfied the

prejudice prong. (See Doc. 98 at 11, 13.) Croff’s attorney failed to heed warnings

that she could not provide Croff with discovery marked sensitive unless she was

present with Croff. (Id. at 10-11.) Counsel’s error violated the first prong of

Strickland according to Judge Johnston. (Id.) Croff failed to satisfy the prejudice

prong of Strickland, however, because Croff’s sharing of the discovery

inappropriately provided to him with other people did not affect his sentence. (Id.at

13.) Rather, Croff’s own actions resulted in his receiving the sentence he received.

      Croff claims that Judge Johnston should have applied a limited exception to

the prejudice prong as outlined in Cuyler v. Sullivan, 446 U.S. 335 (1980). This

exception provides a lower bar for showing ineffective assistance of counsel. Croff

                                          4
need only show “that some plausible alternative defense strategy or tactic might

have been pursued but was not and that the alternative defense was inherently in

conflict with or not undertaken due to the attorney's other loyalties or interests.”

Hovey v. Ayers, 458 F.3d 892, 908 (9th Cir. 2006) (quoting United States v. Wells,

394 F.3d 725, 733 (9th Cir. 2005)). Reviewing de novo, the Court finds that Judge

Johnston applied the correct standard for evaluating Croff’s claims.

      Croff’s second objection relates to the role his own actions played in the

sentence that Croff received. Judge Johnston concluded that Croff was subject to a

ten-year mandatory minimum sentence because of his own actions, not his

counsel’s. (Doc. 98 at 11.) Croff claims that his attorney’s actions that violated an

objective reasonableness standard “permate[] all actions that followed.” (Doc. 101

at 8.) But, as the Government explains in its Response to Croff’s objections,

“Croff’s denial of acceptance of responsibility is based on matters other than what

he did with the discovery” that his counsel improperly provided to him without her

supervision. (Doc. 104 at 4-5.) For the reasons stated by the Government in their

response and by Judge Johnston, Croff’s objection is denied.

      Croff’s third objection amounts to the conclusory statement that “reasonable

jurists could disagree on whether counsel’s actions arose to an actual conflict of



                                           5
interest, and therefore, whether a presumption of prejudice applies.” (Doc. 101 at

11.) Reviewing de novo, this objection is denied.

                                     ORDER

IT IS ORDERED:

   1. Judge Johnston’s Findings and Recommendations (Doc. 98) are

       ADOPTED IN FULL.

   2. Defendant/Movant’s motion to vacate, set aside, or correct the sentence

       (Doc. 66) is DENIED.

   3. A certificate of appealability is DENIED.

   4. The clerk is instructed to ensure all pending motions in this case and in CV-

       16-127-GF-BMM are terminated and to close the civil file by entering

       judgment in favor of the United States and against Croff.

         DATED this 20th day of November, 2019.




                                         6
